UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7473


SHAWN JUSTIN BURRIS,

                Plaintiff - Appellant,

          v.

DET WARE; DET STURKIE; DET TERRY; PTL SCOTT MICHAEL THOMES;
THOMAS EUGENE BENNETT; SGT DARIN COBB,

                Defendants – Appellees,

          and

NORTH CHARLESTON POLICE DEPARTMENT; ARRESTING    OFFICER, Case
# M610284,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      R. Bryan Harwell, District
Judge. (2:13-cv-00699-RBH)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Justin Burris, Appellant Pro Se.      Christopher Thomas
Dorsel, Robin Lilley Jackson, Sandra J. Senn, SENN LEGAL, LLC,
Charleston, South Carolina for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Shawn Justin Burris appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983   (2012)    complaint.   We   have

reviewed the record and find no reversible error.              Accordingly,

we affirm the district court’s order.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                       3